UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 GRAND RIVER COMMERCE, INC. (Exact name of registrant as specified in its charter) Michigan 20-5393246 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4471 Wilson Ave., SW, Grandville, Michigan 49418 (Address of principal executive offices, including zip code) (616) 929-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þ Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). þ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero( Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes þ No The number of shares outstanding of the issuer’7s Common Stock, as of the latest practicable date was 1,700,120 shares as of August 13, 2012. GRAND RIVER COMMERCE, INC. FORM 10-Q INDEX PART I FINANCIAL INFORMATION 1 ITEM 1. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 42 ITEM 4. CONTROLS AND PROCEDURES 42 PART II OTHER INFORMATION 42 ITEM 1. LEGAL PROCEEDINGS 42 ITEM 1A. RISK FACTORS 42 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 42 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 42 ITEM 4. MINE SAFETY DISCLOSURES 42 ITEM 5. OTHER INFORMATION 42 ITEM 6. EXHIBITS 43 i PART IFINANCIAL INFORMATION ITEM 1. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) GRAND RIVER COMMERCE, INC. INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Dollars in thousands June 30, December 31, ASSETS Cash and cash equivalents Cash $ $ Federal funds sold Total cash and cash equivalents Investment securities, available-for-sale Federal Home Loan Bank Stock, at cost 81 Mortgage loans available for sale — Loans Less: allowance for loan losses Net loans Premises and equipment Interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest bearing $ $ Interest bearing Total deposits Short-term borrowings — Interest payable and other liabilities Total liabilities Shareholders’ equity Common stock, $0.01 par value, 10,000,000 shares authorized — 1,700,120 shares issued and outstanding at June 30, 2012 and at December 31, 2011 17 17 Additional paid-in capital Additional paid-in capital warrants Accumulated deficit (5,702 ) (5,229 ) Accumulated other comprehensive income 34 49 Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements (unaudited). 1 GRAND RIVER COMMERCE, INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income Loans, including fees $ Investment securities 20 27 42 53 Federal funds sold and other income 3 5 5 8 Total interest income Interest expense Deposits Total interest expense Net interest income Provision for loan losses 98 28 80 Net interest income after provision for loan losses Noninterest income Service charges and other fees 3 2 7 4 Gain on sale of loans 25 — 57 6 Gain on sale of investments — — 35 — Other 10 4 15 8 Total noninterest income 38 6 18 Noninterest expenses Salaries and benefits Occupancy and equipment 55 43 85 Share based payment awards (Note 8) 10 11 22 25 Data processing and computer support 41 38 84 73 Advertising and marketing 17 13 26 27 Audit and other professional 83 50 Printing, postage and office supplies 14 16 27 26 Legal 26 19 57 39 Loan processing 9 5 18 7 Loan collection 20 — 25 — Insurance, including FDIC 27 20 54 47 Telephone and data communications 14 13 28 23 Other 32 29 55 51 Total noninterest expenses Net loss $ ) $ ) $ ) $ ) Basic and diluted (loss) per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these interim condensed consolidated financial statements (unaudited). 2 GRAND RIVER COMMERCE, INC. INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Dollars in thousands Three Months Ended June 30, Net loss $ ) $ ) Other comprehensive income Unrealized holding (losses) gains on available-for-sale securities: Unrealized holding gains arising during the period 18 57 Reclassification adjustment for net realized gains included in net income — — Net unrealized (loss) gains 18 57 Deferred income tax benefit (expense) (6
